Boyle, J.,
This is a rule to show cause why the appeal of defendant should not be stricken.
In discharging this rule, we give a literal interpretation to the Act of May 17, 1956, P. L. 1626, 42 PS <3913a, which provides as follows:
“In every action of trespass before a magistrate, alderman or justice of the peace, in which a right of appeal from the decision thereof to the court of common pleas now exists, the right of appeal shall hereafter apply only where the judgment given by the •magistrate, alderman or justice of the peace shall exceed the amount of one hundred dollars ($100), excluding costs. ...”
As may be seen, this act provides a right of appeal to the courts of common pleas only. If it were intended hy the legislature to apply to the Municipal Court of *483Philadelphia-, undoubtedly it would have so provided, since, in Philadelphia, all appeals from magistrates are to the municipal court and not to the common pleas court.
This conclusion is further supported by the consideration that in Philadelphia the amount of a judgment may not exceed $100, whereas in other counties in Pennsylvania the jurisdiction of the alderman or justice of the peace exceeds the sum of $100, and the act obviously is intended to apply to these other counties and not to this county.
Since we are satisfied that this act does not apply to the Municipal Court of Philadelphia, we shall not pass upon the arguments raised by plaintiff as to its constitutionality.